S. Samuel Di Falco, S.
The notice of appearance for Heinrich Gerhard Stock, Hermáne Bouxhein and Aenne Hahn, nephew and nieces of the testator and of the distributees of Willy Stock, a nephew of testator who died after the death of the life beneficiary, is stricken from the record and the objections filed on their behalf are dismissed. The Attorney General of the United States by a duly issued vesting order vested all the interest of the above-named nieces and nephew in the remainder of the trust. Whether their remainders are considered vested or contingent, the vesting order vested in the Attorney General every interest of these parties in the trust. The court has no alternative except to direct that the interest of these remainder-men under the trust be paid over to the Attorney General. (Matter of Bendheim, 124 Misc. 424, affd. 214 App. Div. 716; Matter of Carrington, 195 Misc. 442.) The distributees of Willy Stock have no interest in the proceeding. He survived the life beneficiary and his interest in the estate became vested on the death of the life beneficiary. As his interest was vested by the Attorney General, his estate likewise has no interest in the remainder. The 1954 Treaty of Friendship, Commerce and Navigation is prospective in its operation, deals with future relations and does not affect the title of property already vested by the Attorney General.
Submit decree on notice directing the payment of the shares in question to the Attorney General and settling the account.